NORTHCOTT, Circuit Judge
(dissenting).
I am of the opinion that the clause in the agreement under which the bonds were deposited, giving the bank the privilege of using the bonds as their own property, created the relationship of debtor and creditor. This was certainly the situation when the bank exercised the option given and used the bonds as their own property.
It is admitted that there can be little doubt that if the bonds had been required to make the postal savings account' good, the plaintiff would have had merely a nonprefereutial claim for their value. The bank’s title to the bonds was, therefore, good. There is no evidence that the identical bonds deposited by the plaintiff are in the possession of the receiver.
The judgment of the court below should be reversed.